Citation Nr: 0307451	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  98-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which in pertinent part, denied the 
veteran's claims of entitlement to service connection for 
PTSD and hepatitis.  The veteran subsequently perfected this 
appeal.

In September 2000, the Board denied service connection for 
PTSD.  The veteran subsequently appealed this decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  By Order 
dated March 8, 2001, the Court vacated the Board's September 
2000 decision denying service connection for PTSD and 
remanded the case to the Board for another decision.

In its September 2000 decision, the Board also remanded to 
the RO the issue of entitlement to service connection for 
hepatitis.  There is no indication that the requested 
development has been completed.  At this time, the Board 
reminds the RO that appropriate action should be taken in 
accordance with the Board's September 2000 remand.  Once the 
requested development has been completed, the case should be 
returned to the Board.  

A videoconference hearing before the undersigned was held in 
January 2002.  Testimony was accepted on the issues of 
entitlement to service connection for PTSD and for hepatitis.  

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook additional development on the 
issue of entitlement to service connection for PTSD.  VA 
medical records were obtained and in February 2003, the 
veteran was provided a copy of the newly received records and 
given an opportunity to respond.  See 38 C.F.R. § 20.903 
(2002).  The veteran responded indicating that he did not 
have any further evidence or argument to present.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran served in Vietnam as a heavy truck driver.  
Campaigns included the Vietnam Tet Counteroffensive.  The 
veteran was awarded the National Defense Service Medal, 
Vietnam Service Medical, Republic of Vietnam Campaign Medal, 
and the Vietnam Cross of Gallantry with Palm; no citations, 
awards, or decorations conclusively indicating combat were 
authorized.

3.  The veteran does not currently meet the diagnostic 
criteria for PTSD.  

4.  The preponderance of the evidence is against a finding 
that the veteran engaged in combat with the enemy.

5.  The veteran's claimed in-service stressors are not 
substantially corroborated by supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002); 38 C.F.R. § 3.304(f) (1996, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
By letter dated in July 1997, the veteran was requested to 
provide a complete detailed description of the specific 
traumatic incidents that produced the stress that resulted in 
his claimed PTSD.  He was also advised to identify any 
private or VA medical treatment.  In November 1999, the 
veteran was requested to report the date of the stressful 
event within 7 days, the place of the stressful event, his 
unit of assignment at the time, and names or other 
identifying information involved in the event.  

The veteran was notified of the laws and regulations 
pertaining to service connection for PTSD in the December 
1997 statement of the case (SOC), the April 2000 supplemental 
statement of the case (SSOC), and the September 2000 Board 
decision.  These documents advised him of the evidence of 
record and of the reasons and bases for denial.  The Joint 
Motion for Remand and to Stay Proceedings advised of the 
enactment of the VCAA.  By letter dated in August 2002, the 
veteran was advised that the Board was contacting the VA 
outpatient clinic in Gadsden to obtain additional evidence.  
This letter essentially notified the veteran of the actions 
VA was taking and advised him that he could submit additional 
evidence or argument.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran has identified numerous stressors in support of his 
claim.  In February 2000, the Board requested verification of 
the veteran's claimed stressors from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  The 
veteran's DD-214, Armed Forces of the U.S. Report of Transfer 
or Discharge, DA Form 20, Enlisted Qualification Record, and 
the veteran's claimed stressors were enclosed.  Subsequent 
response, also dated in February 2000, indicates that the 
information received was insufficient for the purpose of 
conducting meaningful research and that the veteran needed to 
provide additional information.  The April 2000 SSOC notified 
the veteran that his stressors had not been verified and that 
he must provide the most specific date possible, type and 
location of the incident, numbers and full names of 
casualties and unit designation to the company level and 
other units involved.  The veteran has not provided detailed 
information and therefore, additional attempts at 
verification have not been made.  The Board notes that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In support of his claim, the veteran has submitted various 
private and VA medical records.  In August 2002, the Board 
notified the veteran that it had contacted the VA outpatient 
and mental health clinics in Gadsden to obtain medical 
records for the period from July 1997 to the present.  
Records received were associated with the claims folder.  In 
keeping with the duty to assist, the veteran was provided VA 
examinations in August 1997 and December 1999.  In February 
2003, the veteran and his attorney indicated that they did 
not have further evidence or argument to submit at this time 
and they requested that the Board proceed with the appeal.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran contends that he is entitled to service 
connection for PTSD.  The veteran reports that he started 
having symptoms in 1969 after returning from Vietnam.  He 
indicated that medical evidence could be requested from the 
VA medical center (VAMC) in Birmingham beginning January 
1997.  

Service medical records are negative for any psychiatric 
treatment.  On examination for separation in March 1969, the 
veteran indicated on the Report of Medical History that he 
had depression or excessive worry and frequent or terrifying 
nightmares.  Clinical evaluation, however, noted no 
psychiatric abnormalities.
 
In February 1997, the RO requested that the veteran provide 
specific information regarding his claimed stressors.  He 
responded that he was with the 1st Division , 1st Engineers 
from March 1968 to March 1969 and that he was exposed to dead 
bodies of both American servicemen and enemy soldiers.  He 
often found himself in situations where he thought that he 
would not survive while in Vietnam.  

The veteran underwent a VA examination in August 1997.  He 
had no prior diagnosis of a mental disorder and had never 
been hospitalized for a mental or emotional illness.  He had 
been attending PTSD group meetings for approximately 4 to 5 
months.  The veteran's chief complaint was depression.  
Current stressors included legal and significant medical 
problems.  

He reported that he was in Vietnam in 1968 and 1969 and that 
they had a lot of search and destroy missions and he saw a 
lot of dead bodies.  He swept the road for mines and saw men 
being blown up.  He also saw a bunch of ambushes.  He 
reported being hit with mortars and rockets and that an 
unnamed friend was hit next to him.  

The veteran reported thoughts of Vietnam, ranging from 2 to 3 
times per week to every day.  He reported dreams of Vietnam 
about once a month.  These dreams are distressing.  He 
reported flashbacks but was very vague.  Hearing helicopters 
gives him internal distress.  He tries to avoid thoughts of 
Vietnam and is basically only able to talk to other veterans 
about this experience.  He also reported persistent symptoms 
of increased arousal, difficulty falling and staying asleep, 
irritability or anger outbursts, difficulty concentrating, 
hypervigilance and exaggerated startle response.  

Axis I diagnosis was dysthymia.  Also adjustment disorder 
with depressed mood.  PTSD.  In summary, the examiner stated 
that the veteran had decreased mood, partly related to 
current legal troubles, psychosocial situation, and part of 
it was endogenous.  The veteran did have signs and symptoms 
of PTSD felt to be mild in nature.

The veteran underwent another VA examination in December 
1999.  He quit work in 1994 because of his multiple medical 
problems.  He began seeing a counselor for PTSD approximately 
3 years prior.  Subjectively, the veteran reported that he is 
nervous all of the time and loud noises bother him.  He has 
insomnia and nightmares and feels sad a great deal of the 
time.  He is lonely and cries.  He thinks about Vietnam 
frequently.  He reported that he was with combat engineers 
and was on a minesweeping team and went on many search and 
destroy missions.  He saw one person killed when they stepped 
on a landmine.  He saw death frequently and the deaths of 
Vietnamese women and children particularly bothered him.  He 
reported that he was almost thrown out of a helicopter and 
has a difficult time with high places. 

Objectively, the veteran was alert, oriented and cooperative.  
He appeared mildly depressed.  There was evidence of mild 
anxiety but not of psychosis.  Axis I diagnosis was dysthymic 
disorder.  The examiner stated that the veteran was exposed 
to a stressor (Vietnam) and does have some symptoms of PTSD.  
However, it appeared that much of his symptomatology was 
related to chronic depression with feelings of sadness, 
crying spells, loneliness, and insomnia.  The veteran had a 
stable work relationship for 25 years in the flea market 
business and has close relationships with his son and his 
brother.  Because of the veteran's poor health, he is limited 
in what he can do which further contributes to his 
symptomatology.  His Vietnam experiences also contribute to 
this presentation.  

Recent VA medical records associated with the claims folder 
show extensive treatment for various medical problems and 
indicate that the veteran is currently receiving treatment 
for major depression.  

A videoconference hearing was held in January 2002.  The 
veteran testified that he was not wounded in Vietnam.  He was 
a truck driver with an engineering unit.  He worked with 
engineers and also with infantrymen and armor.  He stayed out 
in the field.  He reported doing other duties including being 
part of a minesweeping and demolition team.  They swept for 
mines on foot.  They had infantry protection but he carried 
an M-16.  He reported that he was exposed to sniper fire.  
His company started out in Quan Loi and then after about 6 
months moved to Lai Khe.  While at Lai Khe (Rocket City), 
they were hit with mortars and rockets 4 to 5 nights a week.  
He testified that members of his immediate unit were wounded 
and/or killed but he could not remember their names.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997, that 
regulation was amended. Establishing service connection for 
PTSD currently requires: (1) medical evidence diagnosing 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2002); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  

Both the former and the revised regulations require a current 
diagnosis of PTSD.  The August 1997 VA examination reports 
several Axis I diagnoses, including PTSD.  However, the more 
recent December 1999 VA examination shows that the veteran's 
disability picture does not support a diagnosis of PTSD.  The 
examiner noted that the veteran had some symptoms of PTSD but 
that the preponderance of the symptoms was associated with 
chronic depression.  Axis I diagnosis was dysthymic disorder 
and did not include PTSD.  Further, current VA records 
indicate treatment for major depression but do not establish 
a current diagnosis of PTSD.  

Based on the medical evidence of record, it does not appear 
that the veteran currently meets the diagnostic criteria for 
PTSD.  Even assuming that the record shows that the veteran 
does suffer from PTSD, in order for the veteran to be 
entitled to service connection, the claimed stressors must 
also be confirmed, and there must be also competent evidence 
linking the stressors to service.  

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. 
§§ 3.304(d), (f) (2002). 
 
If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).   Military records 
show that the veteran served in the Republic of Vietnam from 
March 1968 to March 1969.  He served with Co A, 1st 
Engineering Battalion, 1st Infantry Division.  The veteran's 
military occupational specialty (MOS) at that time was heavy 
truck driver.  According to the veteran's DD-214, awards and 
decorations include the National Defense Service Medal, the 
Vietnam Campaign Medal, and the Vietnam Service Medal.  The 
veteran's DA Form 20 also indicates that he was awarded the 
Vietnam Cross of Gallantry with Palm.  Campaigns included the 
Vietnam Tet Counteroffensive.  No awards, medals, or 
decorations conclusively indicating combat were authorized.  

The information contained within the veteran's military 
records fails to establish that the veteran was engaged in 
combat with the enemy while in Vietnam.  The records do 
indicate that the veteran was attached to an engineering 
battalion but there is no indication that he also 
participated in mine sweeping or demolition.  His MOS was 
non-combat in nature and no combat related citations are 
noted.  As such, the Board finds the veteran was not engaged 
in combat with the enemy.

Because the record does not support a finding that the 
veteran was in combat, his stressors need to be verified.  As 
previously discussed, the RO has attempted to obtain 
information regarding the veteran's stressors and has 
requested verification from USASCRUR.  Although the veteran 
has identified numerous stressors, he did not provide 
detailed information and his claimed in-service stressors 
have not been verified.  

It is noted that one of the veteran's alleged stressors 
involves being subjected to rocket or mortar attacks.  In 
this regard, the Board has considered the case of Pentecost 
v. Principi, 16 Vet. App. 124 (2002), in which the United 
States Court of Appeals for Veterans Claims (Court) 
determined that unit records showing that a base had been 
under rocket attack while the veteran was stationed there 
were sufficient to corroborate the veteran's account of 
having come under enemy fire.  The Board acknowledges that 
the veteran's unit history has not been obtained.  However, 
the veteran has never provided the approximate dates of the 
claimed attacks and has not provided details sufficient to 
conduct a meaningful search.  

While the Board recognizes the veteran's reports regarding 
his claimed stressors, the law requires additional 
verification beyond the veteran's assertions.  Unfortunately, 
evidence of a verified stressor upon which a diagnosis of 
PTSD could be based has not been presented.

As the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

